Citation Nr: 0837134	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than November 9, 
2006 for increase rating of 80 percent for bilateral hearing 
loss.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, and from March 1950 to June 1955.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO that granted a 
higher evaluation for the veteran's service-connected 
bilateral hearing loss, evaluated as 80 percent disabling 
effective November 9, 2006, denied entitlement to an earlier 
effective date for the increase in the evaluation for the 
veteran's hearing loss, and denied entitlement to TDIU.  The 
veteran filed timely appeals of these determinations to the 
Board.  

In August 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge sitting in Columbia, South 
Carolina.  A transcript of these proceedings has been 
associated with the veteran's claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2008, at a hearing before the Board and prior 
to the promulgation of a decision in the appeal, the veteran 
notified VA that he wished to withdraw his claim for a higher 
evaluation than 80 percent for his service-connected 
bilateral hearing loss.

2.  An increase in disability for the service-connected 
bilateral hearing loss to 80 percent disabling cannot be 
factually ascertained prior to November 9, 2006.  

3.  The evidence does not show that the veteran is unable to 
obtain or maintain substantially gainful employment due to 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
issue of entitlement to a higher evaluation than 80 percent 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  

2.  The criteria for an effective date earlier than November 
9, 2006 for the assignment of an 80 percent disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155(a), 
3.400 (2007).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 
3.340, 3.341, 3.655, 4.15, 4.16, 4.18, 4.19 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim for Increased Rating for Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the record indicates that in August 2008, at a 
hearing before the Board, the veteran withdrew his appeal as 
to the claim for a higher evaluation than 80 percent for 
service-connected bilateral hearing loss.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding this increased rating claim.  
Accordingly, the Board does not have jurisdiction to review 
this issue, and it is dismissed.  

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

In this veteran's case, in letters dated in March 2002, 
September 2006, January 2007, and May 2008, VA provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), including notice that a disability 
rating and effective date will be assigned if the claims are 
allowed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also generally notified of the types of evidence 
VA would assist him in obtaining and informed that he should 
send information or evidence relevant to the claims to VA.  
In addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

Here, the Board notes that the veteran's claim for an earlier 
effective date is a downstream issue from his claim of 
entitlement to a higher evaluation for his bilateral hearing 
loss.  In this regard, the Board notes that VA awarded a 
higher evaluation of 80 percent for hearing loss, and the 
veteran subsequently filed a notice of disagreement arguing 
he warranted an earlier effective date for the increased 
rating.  In these type of circumstances, VA is not required 
to issue a new VCAA letter.  VAOPGCPREC 8-2003.  The 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
The January 2007 VCAA notice letter advised the veteran 
regarding effective dates.  VA subsequently issued a 
statement of the case addressing the effective-date claim in 
April 2008.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file consists of service treatment records, post-
service medical and treatment records, VA examinations, the 
veteran's testimony before the Board, and statements of the 
veteran and his representative in support of the claims.  In 
addition, in a January 2007 written response, the veteran 
indicated that he did not have any other information or 
evidence to give VA to substantiate his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the appellant.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

III.  Earlier Effective Date for Increased Rating for 
Hearing Loss

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

A claim for increased rating shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. §5110(b) 
(2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. 
§3.400(o); VAOPGCPREC 12-98.  In making this determination 
the Board must consider all of the evidence, including that 
received prior to previous final decisions.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 
38 U.S.C.A. §5101(a) (West 2002); 38 C.F.R. § 3.151 (2007).  
A "claim" is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. §3.1(p) 
(2007).  

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. §3.157(a).  In this regard, the Board 
notes that any communication or action indicating an intent 
to apply for one or more benefits administered by VA may be 
considered an informal claim.  See 38 C.F.R. § 3.155(a).  

After a review of the evidence, the Board finds that an 
increase in disability for the service-connected bilateral 
hearing loss to 80 percent disabling cannot be factually 
ascertained prior to November 9, 2006.  In this case, the 
record shows that the veteran's claim for increased rating 
for his service-connected bilateral hearing loss was received 
at the RO on February 13, 2003; however, findings warranting 
a higher rating of 80 percent for service-connected bilateral 
hearing loss were not provided until the November 9, 2006 VA 
examination.  The evidence prior to November 9, 2006, 
including VA audiometric testing at examination in June 2003, 
does not show that entitlement to an increased rating of 80 
percent arose prior to the November 9, 2006 VA examination. 

With respect to hearing loss claims, the Board notes that 
increase rating claims are evaluated under Diagnostic Code 
6100 of the Rating Schedule, which provides that defective 
hearing evaluations range from noncompensable (0 percent) to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 (2007).  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2007).  

The medical evidence in this case consists of three 
audiological evaluations dated in June 2003, November 2006, 
and February 2007.  The June 2003 examination revealed 
maximum pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
85
100
95
LEFT
45
60
80
85
80

Pure tone thresholds were 83 for the right ear and 76 for the 
left ear, and speech audiometry was indicated to be 
unrepresentative of the veteran's ability to communicate.  
The veteran was indicated to hear monitored live voice in W-
22 with a score of 52 percent on the right ear and 68 percent 
in the left ear.  

The November 2006 examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
90
105+
105+
LEFT
35
85
85
95
95

Pure tone thresholds were 90 for each ear and speech 
audiometry was indicated to be 36 percent in the right ear 
and 40 percent in the left ear.  

The February 2007 examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
90
105+
105+
LEFT
40
65
85
105+
100

Pure tone thresholds were 87.5 in the right ear and 88.75 in 
the left ear.  Speech audiometry was indicated to be 48 
percent in the right ear and 60 percent in the left ear.  

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had level VIII 
hearing in the right ear and level VI hearing in the left ear 
in June 2003.  This warrants a 40 percent evaluation.  In 
November 2006, the veteran's hearing was level X in each ear, 
warranting an 80 percent evaluation.  In February 2007, the 
veteran's hearing was level IX in the right ear and level 
VIII in the left ear, warranting a 50 percent evaluation.  
38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of the 
foregoing, entitlement to an 80 percent evaluation for 
service-connected bilateral hearing loss prior to November 9, 
2006 is not warranted.  

As noted above, a claim for increased rating shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase 
occurred after the date of claim, however, the effective date 
is the date of increase, which, in this veteran's case, is 
November 9, 2006.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 
10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98.

Here, the Board notes that the date that the veteran's 
service-connected bilateral hearing loss first warranted a 
higher evaluation of 80 percent on November 9, 2006.  The 
veteran's claims file does not contain medical records 
indicating that a higher evaluation was warranted prior to 
that date or within the year prior to his claim.  For these 
reasons, the claim for an effective date earlier than 
November 9, 2006 for the assignment of an 80 percent 
evaluation for the service-connected bilateral hearing loss 
must be denied.  

IV.  Entitlement to a TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
ratings are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  38 C.F.R. § 3.340.

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

The issue of TDIU must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

In this case, the veteran meets the percentage requirements 
set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The 
service-connected disabilities consist of bilateral hearing 
loss, rated 80 percent disabling; tinnitus, rated 10 percent 
disabling; and tonsillectomy, rated noncompensably (0 
percent) disabling.  The combined rating for service-
connected disabilities is 80 percent (from November 9, 2006).  

On the question of whether the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation, the Board finds that a 
preponderance of the evidence is against such a finding of 
unemployability.  The evidence in this case does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  

The evidence in this case includes a letter from the South 
Carolina Vocational Rehabilitation Department indicating that 
the veteran's impairment would prevent the veteran from 
benefitting from their services.  They determined that the 
veteran was ineligible for their services.  The letter, 
however, does not indicate what impairment was considered in 
reaching that conclusion, and did not state an opinion 
regarding whether the veteran's service-connected 
disabilities rendered him unable to unable to secure or 
follow a substantially gainful occupation.  The veteran has 
several other significant disabilities that are not service 
connected, including diabetes mellitus, loss of sensation of 
the feet, chronic obstructive pulmonary disease, esophageal 
reflux, an upper respiratory condition, including chronic 
sinusitis, glaucoma, and had been injured in a motor vehicle 
accident with right hip injury, and had cervical pain.  

The veteran also testified at the personal hearing that he 
experienced (non-service-connected) pain from his ears to the 
side of his neck.  He also testified that he was let go from 
his position as a bartender at the VFW because he could not 
hear well enough to do his job; however, he then indicated 
that the real reason for termination of that employment was 
to replace him with a female employee.  The veteran was 
indicated to be currently unemployed; that he had not tried 
to work, but had been taking care of his wife; and that he 
had gone to a county vocational rehabilitation office, but 
could not do the work assigned at a hardware store.  He 
testified that, to his knowledge, no one had told him he 
could not hold a full-time job due to his hearing loss.  

Based on the foregoing, it is the Board's determination that 
preponderance demonstrates that the veteran's service-
connected disabilities of hearing loss, tinnitus, and 
tonsillectomy do not render the veteran unable to secure or 
follow a substantially gainful occupation.  For these 
reasons, the criteria for a TDIU are not met for any period 
of the claim, and the claim for TDIU must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The appeal for a higher rating than 80 percent for service-
connected bilateral hearing loss is dismissed.

An effective date earlier than November 9, 2006 for the award 
of an increase rating of 80 percent for service-connected 
bilateral hearing loss is denied.  

A TDIU is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


